Case 3:19-cv-01537-BEN-JLB Document 73-1 Filed 12/28/20 PageID.8764 Page 1 of 9



   1   XAVIER BECERRA
       Attorney General of California
   2   State Bar No. 118517
       MARK R. BECKINGTON
   3   Supervising Deputy Attorney General
       State Bar No. 126009
   4   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   5   State Bar No. 227108
       PETER H. CHANG
   6   Deputy Attorney General
       State Bar No. 241467
   7   JOHN D. ECHEVERRIA
       Deputy Attorney General
   8   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
   9    San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
 10     Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
 11    Attorneys for Defendants
 12
 13                       IN THE UNITED STATES DISTRICT COURT
 14                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 15
 16    JAMES MILLER, et al.,                         Case No. 19-cv-1537-BEN-JLB
 17                        Plaintiffs, MEMORANDUM OF POINTS AND
                                       AUTHORITIES IN SUPPORT OF
 18            v.                      DEFENDANTS’ DAUBERT
                                       MOTION TO PRECLUDE
 19    CALIFORNIA ATTORNEY             TESTIMONY OF JOHN R. LOTT,
       GENERAL XAVIER BECERRA,         JR.
 20    et al.,
                                       Date:         February 3, 2021
 21                      Defendants. Time:           10:00 a.m.
                                       Dept:         5A
 22                                    Judge:        Hon. Roger T. Benitez
                                       Trial Date:   February 3, 2021
 23                                    Action Filed: August 15, 2019
 24
 25
 26
 27
 28
        Defendants’ Memorandum of Points and Authorities in Support of Daubert Motion to Preclude
                        Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-1 Filed 12/28/20 PageID.8765 Page 2 of 9



   1                                     INTRODUCTION
   2        The opinions of Plaintiffs’ expert witness, John R. Lott (“Lott”), do not reflect
   3   the “reliable principles and methods” required under Federal Rule of Evidence 702
   4   to be admitted as expert testimony. First, Lott has exhibited a pattern of dubious
   5   research methods and practices over many decades. His work has been roundly
   6   criticized by researchers across the political spectrum, including by proponents of
   7   expanded firearm access. The Court should preclude his testimony because Lott’s
   8   lack of credibility as a researcher casts doubt on the reliability of his opinions in
   9   this case. Second, Lott’s opinions regarding the efficacy of assault-weapon
 10    restrictions, see Pls.’ Ex. 10 (Lott Decl. (Dkt. 22-18)) ¶¶ 43-53, are based on
 11    conspicuously flawed data. Lott’s opinions are based on the mass shootings
 12    identified by Louis Klarevas in his book, Rampage Nation (2016), Mother Jones in
 13    its compilation of public mass shootings, and data collected by the Crime
 14    Prevention Research Center (“CPRC”), an organization founded by Lott. Id. ¶ 46.
 15    But Lott’s reporting of that data is riddled with errors. As explained in the
 16    accompanying declaration of Louis Klarevas in support of this motion (“Klarevas
 17    Decl.”), Lott misreports 83 percent of the datapoints relied upon for his analysis.
 18    The sheer quantity of his errors, and the relative ease by which those errors are
 19    identified, fundamentally undermine the reliability of his conclusions. The Court
 20    should grant Defendants’ Daubert motion and preclude his testimony.
 21                                    LEGAL STANDARD
 22         Federal Rule of Evidence 702 permits expert testimony only from a witness
 23    who is “qualified as an expert by knowledge, skill, experience, training, or
 24    education.” General qualifications, however, are not sufficient. Rather, an expert
 25    witness must be qualified in the specific subject for which the testimony is offered.
 26    See Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 590-91 (1993). Rule 702
 27    also “places limits on the areas of expertise and the methodologies of analysis
 28
                                                    1
        Defendants’ Memorandum of Points and Authorities in Support of Daubert Motion to Preclude
                        Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-1 Filed 12/28/20 PageID.8766 Page 3 of 9



   1   which may be covered and used by an expert witness.” DSU Med. Corp. v. JMS
   2   Co., Ltd., 296 F. Supp. 2d 1140, 1146 (N.D. Cal. 2003).
   3        Expert witness testimony is admissible if it will assist the trier of fact to
   4   determine a fact at issue, is based on sufficient facts or data, is the product of
   5   reliable principles and methods, and the witness has reliably applied the principles
   6   and methods to the facts of the case. Fed. R. Evid. 702. These requirements are
   7   meant to help “ensure, as a condition of admissibility, that proffered expert
   8   testimony rests on a sufficiently trustworthy foundation.” Crowe v. Marchand, 506
   9   F.3d 13, 17 (1st Cir. 2008) (citing Daubert, 509 U.S. at 597). Rule 702 requires
 10    that the Court serve as a gatekeeper to ensure that all expert testimony “is not only
 11    relevant, but reliable.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999)
 12    (citing Daubert, 509 U.S. at 589). While “the Court’s gatekeeping duty is ‘less
 13    pressing’ regarding a bench trial,” “the Daubert inquiry must still be performed.”
 14    Fed. Trade Comm’n v. Qualcomm Inc., No. 17-cv-00220-LHK, 2018 WL 6615050,
 15    at *2 (N.D. Cal. Dec. 17, 2018) (quoting AngioScore, Inc. v. TriReme Med., Inc., 87
 16    F. Supp. 3d 986, 1016 (N.D. Cal. 2015)).
 17                                         ARGUMENT
 18    I.   LOTT’S OPINION IS NOT RELIABLE BECAUSE LOTT IS NOT A CREDIBLE
 19         RESEARCHER
 20         Lott’s testimony concerning the efficacy of assault-weapon restrictions should
 21    be precluded under Daubert because Lott is not credible. Lott’s lack of credibility
 22    does not simply go to weight. While the credibility of an expert is generally left for
 23    the trier-of-fact to assess, “under certain circumstances, a district court, in order to
 24    discharge its fact-finding responsibility under Rule 104(a), may need to evaluate an
 25    expert’s general credibility as part of the Rule 702 reliability inquiry.” Elcock v.
 26    Kmart Corp., 233 F.3d 734, 751 n.8 (3d Cir. 2000). By way of this motion,
 27    Defendants are not seeking to preclude Lott’s testimony solely for his political bias
 28
                                                    2
        Defendants’ Memorandum of Points and Authorities in Support of Daubert Motion to Preclude
                        Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-1 Filed 12/28/20 PageID.8767 Page 4 of 9



   1   or for misconduct unrelated to his methods as a researcher; rather, Lott’s dubious
   2   reputation as a researcher raises serious concerns about the reliability and veracity
   3   of his testimony in this action. At a minimum, his lack of credibility must weigh
   4   heavily against him in the Court’s assessment of his opinions and consideration of
   5   the other evidence in this case.
   6        Defendants’ expert witnesses, Professors Donohue and Klarevas, have noted
   7   that Lott suffers from a tarnished reputation as a researcher. See Defs.’ Ex. C
   8   (Donohue Decl.) (Dkt. 33-3) ¶ 124; Defs.’ Ex. E (Klarevas Decl.) (Dkt. 33-5) ¶ 28
   9   (“Lott has a long history of employing questionable and faulty practices to advance
 10    arguments against firearms regulations, resulting in accusations that his gun
 11    violence research is ‘junk science.’” (quoting Evan DeFilippis & Devin Hughes,
 12    Shooting Down the Gun Lobby’s Favorite ‘Academic’: A Lott of Lies, Armed with
 13    Reason, Dec. 1, 2014)). Professors Donohue and Klarevas also surveyed the
 14    myriad flaws in Lott’s proffered opinions in this action. See Defs.’ Ex. C ¶¶ 124-
 15    139; Defs.’ Ex. E ¶¶ 28-46.
 16         Notwithstanding his educational credentials and publications, see Lott Decl.,
 17    Ex. 1 at 2-3,1 Lott has a history of engaging in questionable practices in his research
 18    that calls into question the reliability of his opinions in this case. Among other
 19    examples, Lott has:
 20                Advanced discredited positions, such as denying the link between
 21                firearm ownership and suicide, which has been found in at least 24
                   separate studies. See Echeverria Decl., Ex. 1 (Evan DeFilippis & Devin
 22                Hughes, The Bogus Claims of the NRA’s Favorite Social Scientist, Vox,
 23                Aug. 30, 2016); id, Ex. 2 (Evan DeFilippis, Shooting Down the Gun
                   Lobby’s Favorite “Academic”: A Lott of Lies, Armed with Reason,
 24
 25
             1
                Lott’s Curriculum Vitae appears to be current only as of November 20,
 26    2016. See Lott Decl., Ex. 1 at 2. Despite repeated requests of Defendants’ counsel,
       Plaintiffs have not provided Defendants with an updated Curriculum Vitae to assess
 27    Lott’s complete qualifications to serve as an expert witness. See Decl. of John D.
       Echeverria in Supp. of Defs.’ Daubert Mot. to Preclude Testimony of John R. Lott,
 28    Jr. (“Echeverria Decl.”) ¶¶ 3-4.
                                                    3
        Defendants’ Memorandum of Points and Authorities in Support of Daubert Motion to Preclude
                        Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-1 Filed 12/28/20 PageID.8768 Page 5 of 9



   1               Dec. 1, 2014) (discussing faulty data in Lott’s “more guns, less crime”
   2               theory, which contradict established facts in criminology).

   3               Claimed to have published a peer-reviewed study in Econ Journal
                   Watch, even though the paper had been rejected by the publication. See
   4
                   Echeverria Decl., Ex. 3 (Evan DeFilippis & Devin Hughes, The GOP’s
   5               Favorite Gun ‘Academic’ Is a Fraud, ThinkProgress, Aug. 12, 2016).
   6               Assumed a pseudonym (Mary Rosh) to defend his work online over a
   7               period of three years. See Echeverria Decl. Ex. 4 (Richard Morin,
                   Scholar Invents Fan to Answer His Critics, Wash. Post, Feb. 1, 2003).
   8
   9        In addition, Defendants are aware that Lott has accepted a position with the

 10    federal Department of Justice.2 But it is unclear at this time what his role and

 11    responsibilities are, and Defendants have not had an opportunity to question Lott

 12    about his current employment. 3 In any event, the appointment was highly

 13    controversial, and several United States Senators have expressed concerns about the

 14    hiring of Lott, given his reputation as a “pro-gun advocate,” and requested

 15    information about his position in the federal government. See Echeverria Decl., Ex.

 16    5 (Ltr. from Sen. D. Feinstein to Att’y Gen. Barr, Dec. 8, 2020); id., Ex. 6 (Josh

 17    Gerstein, Controversial Gun Advocate Hired by Justice Department Last Month,

 18    Politico, Nov. 25, 2020).

 19         The Court should not permit such an unreliable witness, who has a history of

 20    engaging in dubious practices and disseminating false information, to provide

 21    expert testimony in this case.

 22
 23
 24
 25          2
                Lott’s recent appointment further complicates matters, as it is unclear
       whether Lott’s testimony will represent the views of the federal Department of
 26    Justice in this case.
              3
                Defendants have not yet been able to depose Lott. Echeverria Decl. ¶ 5.
 27    Given the compressed schedule of this case, Defendants may seek to supplement
       the evidence submitted in support of this motion with relevant deposition testimony
 28    in advance of the trial.
                                                    4
        Defendants’ Memorandum of Points and Authorities in Support of Daubert Motion to Preclude
                        Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-1 Filed 12/28/20 PageID.8769 Page 6 of 9



   1   II.     LOTT’S OPINION IS NOT RELIABLE BECAUSE IT IS BASED ON FLAWED
   2           DATA

   3           In this action, Lott has continued his pattern of advancing flawed analysis by
   4   basing his opinion regarding the effectiveness of assault-weapon bans on inaccurate
   5   data. Lott’s testimony should be precluded due to the numerous errors in his
   6   underlying data. See In re Silicone Gel Breast Implants Prods. Liability Litig., 318
   7   F. Supp. 2d 879, 890 (C.D. Cal. 2004) (“[A]ny step that renders [the expert’s]
   8   analysis unreliable . . . renders the expert’s testimony inadmissible. This is true
   9   whether the step completely changes a reliable methodology or merely misapplies
 10    that methodology.” (quoting In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 745 (3d
 11    Cir. 1994))); Henricksen v. ConocoPhillips Co., 605 F. Supp. 2d 1142, 1163 (E.D.
 12    Wash. 2009) (excluding expert opinion where, “at each step of his analysis, [the
 13    expert] bases his analysis upon speculation and/or erroneous data, and without
 14    adequate explanation, these steps render his methodology unreliable and
 15    misleading, and his opinions are therefore inadmissible.”).
 16            The key relevant, substantive opinion advanced in Lott’s declaration is that the
 17    federal assault weapons ban was not effective in reducing the number of mass
 18    shootings or the number of fatalities in mass shootings.4 A significant portion of
 19    his declaration is devoted to this point. See Lott Decl. ¶¶ 43-53. That opinion,
 20    however, was based on conspicuously flawed data—errors that are readily apparent
 21    if one examines the source material cited by Lott, including some of CPRC’s own
 22    data.
 23            In claiming that the federal assault weapons ban was ineffective in preventing
 24    or mitigating mass shootings, Lott purports to rely on mass shootings identified by
 25    three sources: Professor Klarevas in Rampage Nation, Mother Jones, and Lott’s
 26             4
               Most of Lott’s declaration provides a slanted interpretation of the literature.
       Professors Donohue and Klarevas have explained how Lott does not accurately
 27    represent the literature regarding gun-violence prevention, particularly as it pertains
       to assault weapons and mass shootings. See Defs.’ Ex. C ¶¶ 124-139; Defs.’ Ex. E
 28    ¶¶ 28-46.
                                                    5
        Defendants’ Memorandum of Points and Authorities in Support of Daubert Motion to Preclude
                        Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-1 Filed 12/28/20 PageID.8770 Page 7 of 9



   1   former organization, CPRC. See Lott Decl. ¶ 46. Lott presents several charts based
   2   on these data. In his accompanying declaration, Professor Klarevas details the
   3   numerous errors in Lott’s declaration and provides revised charts based on
   4   corrected data, which show that Lott’s incorrect charts minimize the effectiveness
   5   of the federal assault weapons ban.5 Though Lott has not provided Defendants with
   6   the data relied on for his declaration, the charts appearing in his declaration were
   7   originally published on CPRC’s website in 2018, along with an Excel workbook
   8   providing the underlying data. Klarevas reviewed that data and determined that a
   9   staggering 83 percent of the datapoints are incorrect, e.g., Lott erroneously
 10    classifying mass shootings involving an assault weapon as mass shootings not
 11    involving an assault weapon. Klarevas Decl. ¶ 23.
 12         First, Lott miscounts the number of gun massacres resulting in six or more
 13    fatalities included in the Klarevas dataset. Four of the six datapoints for the number
 14    of incidents are incorrect, which reduces the number of deaths in mass shootings
 15    involving assault weapons after the expiration of the federal assault weapons ban by
 16    approximately 30 percent. See Klarevas Decl. ¶¶ 6-9 & figs. 1a-2b. Lott’s errors
 17    are readily apparent if one consults the sources cited by Lott. See id. ¶¶ 7-9. For
 18    example, Lott did not count the June 1, 2006 mass shooting in Indianapolis, Indiana
 19    as one involving an assault weapon even though Lott’s cited source, an opinion of
 20    the Indiana Supreme Court, indicates that the weapon was an AK-47 assault rifle.
 21    See id. ¶ 9. Lott also misrepresents Klarevas’s data in his analysis of the share of
 22    mass shootings with assault weapons, making it appear that the share dropped
 23    dramatically after the enactment of the federal ban and continued to fall after its
 24
 25
             5
               As Professor Klarevas explains, analyzing the share of mass shootings
 26    involving assault weapons is not an appropriate measure of the effectiveness of an
       assault weapons ban. See Klarevas Decl. ¶ 22. Assault weapon bans may dissuade
 27    individuals from attempting mass shootings due to the unavailability of more lethal
       weapons or cause them to use less lethal weapons.
 28
                                                    6
        Defendants’ Memorandum of Points and Authorities in Support of Daubert Motion to Preclude
                        Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-1 Filed 12/28/20 PageID.8771 Page 8 of 9



   1   expiration; the corrected chart shows that the share has been relatively flat over 30
   2   years. See id. ¶ 20 & figs. 6a-6b.6
   3        Second, Lott misrepresents the data from Mother Jones. Seven of the 12
   4   datapoints for the number of incidents derived from the Mother Jones dataset are
   5   incorrect. See Klarevas Decl., ¶ 10 & figs. 3a-3b. Lott’s analysis of the share of
   6   mass shootings involving assault weapons based on the Mother Jones data is
   7   similarly incorrect. See id., ¶ 20 & figs. 7a-7b.
   8        Third, Lott relies on faulty data of his former organization, CPRC, regarding
   9   the number of incidents and fatalities in “mass public shootings.” See Lott Decl. ¶
 10    52 (emphasis added).7 Lott does not disclose the criteria used to limit the dataset to
 11    public shootings. See Klarevas Decl. ¶ 18. CPRC undercounts the number of
 12    incidents, and thus the number of deaths, by excluding numerous incidents included
 13    in the Klarevas dataset. See id. ¶¶ 19. The faulty data also distorts the share of
 14    mass shootings involving assault weapons based on the CPRC dataset. See id. ¶ 20
 15    & figs. 8a-8b.
 16         The sheer quantity of errors is astonishing and, at best, displays a lack of
 17    scholarly rigor and care. The Court cannot rely on Lott’s conclusions given the
 18    faulty data on which they rely.
 19                                        CONCLUSION
 20         For these reasons, the Court should preclude Lott’s testimony at trial.
 21
 22
 23
 24
 25
             6
               Klarevas reproduces the data relied on by Lott, including Lott’s sources, in
 26    Exhibit 2 to this declaration.
             7
               It should be noted that Lott’s chart on page 21 of his declaration is
 27    incorrectly titled, “Changes in Number of Mass Public Shootings Before, During,
       and After the Federal Assault Weapons Ban.” That chart refers to the number of
 28    deaths in such shootings.
                                                    7
        Defendants’ Memorandum of Points and Authorities in Support of Daubert Motion to Preclude
                        Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 73-1 Filed 12/28/20 PageID.8772 Page 9 of 9



   1   Dated: December 28, 2020                        Respectfully submitted,
   2                                                   XAVIER BECERRA
                                                       Attorney General of California
   3                                                   MARK R. BECKINGTON
                                                       Supervising Deputy Attorney General
   4                                                   JOSE A. ZELIDON-ZEPEDA
                                                       PETER H. CHANG
   5                                                   Deputy Attorneys General
   6
                                                       s/ John D. Echeverria
   7
                                                       JOHN D. ECHEVERRIA
   8                                                   Deputy Attorney General
                                                       Attorneys for Defendants
   9
 10    SA2019104420
       42491120.docx
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                    8
        Defendants’ Memorandum of Points and Authorities in Support of Daubert Motion to Preclude
                        Testimony of John R. Lott, Jr. (3:19-cv-01537-BEN-JLB)
